NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LETICIA DIAZ-JIMENEZ,                           No.    20-71012

                Petitioner,                     Agency No. A202-014-594

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Leticia Diaz-Jimenez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to remand

and dismissing her appeal from an immigration judge’s (“IJ”) decision denying

administrative closure. We review for abuse of discretion the BIA’s denial of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to remand. Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005).

We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      The IJ and BIA did not abuse their discretion in denying administrative

closure. See Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 891-93 (9th Cir. 2018)

(holding the non-exhaustive list of factors in Matter of Avetisyan, 25 I. & N. Dec.

688 (BIA 2012), provides a standard for reviewing administrative closure

decisions). We reject as unsupported by the record Diaz-Jimenez’s contentions

that the IJ failed to consider the proper factors or sufficiently explain his decision

and that the BIA engaged in improper fact-finding.

      The BIA did not abuse its discretion in denying Diaz-Jimenez’s motion to

remand where she failed to establish prima facie eligibility for post-conclusion

voluntary departure. See 8 C.F.R. § 1240.26(c)(1); Ramirez-Munoz v. Lynch, 816

F.3d 1226, 1228 (9th Cir. 2016) (the BIA may deny a motion to reopen for failure

to establish prima facie eligibility for the relief sought); see also Romero-Ruiz v.

Mukasey, 538 F.3d 1057, 1063 (9th Cir. 2008) (“The formal requirements of a

motion to remand and a motion to reopen are the same.”), overruled on other

grounds by Cheneau v. Garland, 997 F.3d 916, 925-26 (9th Cir. 2021).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                           2                                     20-71012